DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	The following is a Final Office action.  In response to Examiner’s Non-Final Action of 09/03/2021, Applicant, on 11/29/2021, amended Claims 1-3, 8-10 and 15-17; Claims 4-7, 11-14 and 18-20 are as originally presented. 
Claims 1-20 are pending in this application and have been rejected below.



Response to Amendment

3.	Applicant’s amendments and arguments are acknowledged.

4.	New Objection to Claims added in light of Applicant’s amendments. 

5.	The prior 35 USC §101 rejection of Claims maintained despite Applicant’s arguments and amendments. 

6.	The prior 35 USC §103 rejection of Claims withdrawn in light of Applicant’s amendments and arguments, and new 35 USC §103 rejection added.  



Claim Objections

7.	Claims 1, 8 and 15 objected to because of the following informalities: 
Claims 1, 8 and 15 recite "wherein the one or more models using machine learning methods with a feedback loop that scores for the participant each of the one or more meetings" instead of "wherein the one or more models USE machine learning methods with a feedback loop that scores for the participant each of the one or more meetings".
Appropriate correction is required.



Claim Rejections - 35 USC § 101

8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

9.	Claims 1-20 rejected under 35 U.S.C. 101 because, although they are drawn to statutory categories of method (process), product (manufacture), or system (machine), they are also directed to a judicial exception (an abstract idea) without significantly more.   

10.	Claim 1 recites A method for routing to meetings, the method comprising: determining whether a participant has a participant UID that matches a meeting UID; based on determining that the participant UID does not match the meeting UID, collecting participant data corresponding to the participant UID; extracting one or more features from the collected participant data; and routing the participant to join one or more meetings, which is an abstract idea of Certain Methods of Organizing Human Activity, particularly fundamental economic principles or practices (including mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; marketing or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), because, under broadest reasonable interpretation, organizing meetings is a business process for conducting business relations; it is also an example of managing personal behavior or relationships or interactions between people. Claims 8 and 15 recite similar abstract ideas.

The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Figures 3, 4 and paragraphs 16-20, 40-44 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or 
Dependent Claims 9-14 and 16-20 do not integrate the judicial exception into a practical application because the Claims, including additional elements such as those above, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claims are therefore directed to the judicial exception.
Dependent Claims 9-14 and 16-20 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Figures 3, 4 and paragraphs 16-20, 40-44 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) 
Dependent Claims 2-7 directed to wherein the one or more models further correlate the one or more features with the one or more meetings; receiving feedback from the feedback loop indicative of whether one or more participants were appropriately routed to one or more meetings; and adjusting the model based on the received feedback; prompting one or more participants to provide identification data; and wherein the collected participant data includes the provided identification data; wherein the participant data includes data selected from a group comprising calendars, profiles, schedules, business directories, employee listings, government listings, social networks, smart device contacts, email contacts, social media contacts, audio, video, and text; wherein the one or more features include features selected from a group comprising a name, username, serial number, employer, job title, security clearance, responsibilities, extracurricular activities, plans, and hobbies; notifying a host of the routing; and providing the host an option to modify the routing, are extensions of the abstract idea noted in the independent claims because they further the limitations of the independent claims, which are directed to Certain Methods of Organizing Human Activity, particularly fundamental economic principles or practices (including mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; marketing or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Accordingly, these claim elements do not serve to confer subject matter eligibility on the claims since they are directed to abstract ideas.
Therefore, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.

Claim Rejections - 35 USC § 103

11.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

12.	Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (US Patent Application Publication 20180012191 A1 - hereinafter Rosenberg) in view of Dotan-Cohen et al. (US Patent Application Publication 20170308866 A1 - hereinafter Dotan-Cohen) in further view of Balasubramanian et al. (US Patent Application Publication 20180189743 A1 - hereinafter Balasubramanian).

13.	As per Claim 1, Rosenberg teaches:
A computer-implemented method for routing one or more smart devices to meetings, the method comprising [reads on: Abstract, "A meeting server receives from a client device a join request for a user to join a scheduled meeting. An identifier is obtained for the user based on the join request. Information for the meeting is accessed based on the join request, the information including a list of invitees for the meeting. The identifier for the user is compared with the list of invitees for the meeting. It is determined whether to connect the client device to the meeting based on the comparing."; Fig. 1, CLIENT DEVICE 102, MEETING SERVER(S) 108; Fig. 19, PROCESSOR(S) 1954; para 27, " Client devices 102(1)-102(N) may each take on a variety of forms, including a SmartPhone, tablet, laptop computer, desktop computer, video conference endpoint, and the like."]:
determining, by a participant router, whether a smart device of a participant has a participant UID that matches a meeting UID [reads on: Abstract, as above; Fig. 1, MEETING SERVICE 110; Fig. 3, RECEIVE AT A MEETING SERVER FROM A CLIENT DEVICE A JOIN REQUEST FOR A USER TO JOIN A SCHEDULED WEB-BASED MEETING 305, OBTAIN AN IDENTIFIER FOR THE USER BASED ON THE JOIN REQUEST 315, COMPARE THE IDENTIFIER FOR THE USER WITH THE LIST OF INVITEES FOR THE WEB-BASED MEETING 320, DETERMINE WHETHER TO CONNECT THE CLIENT DEVICE TO THE WEB-BASED MEETING BASED ON THE COMPARE 325; para 25, "An online meeting has a unique meeting identifier (ID), this can be considered an iCalendar (iCal) Universally Unique Identifier (UUID), or unique per instance of any scheduled meeting."; para 30, "Meeting service 110 communicates with the calendar service 106 using the above-mentioned calendar fusion technologies and related communication protocols in order to obtain access to information in the meeting database 116 for controlling admittance of a client device (user) to a web-based meeting, in accordance with the embodiments described herein."; para 32, "Meeting record meeting1 may take different forms depending on the type of meeting resource to which the online meeting applies, such as a PMR/CMR, WebEx® meeting, and so on. Meeting record meeting1 may include a host ID 210 of the host of the meeting, such as a hostname and a host email address, start and stop times 220, and a list of invitees (i.e., a list of participants invited to the meeting) 225. The list of invitees 225 may include identifiers of each invitee, e.g., a name and an email address of each invitee."; para 47, "At 410, meeting service 110 accesses information for the online meeting, including a list of invitees to the online meeting, based on the join request. To do this, meeting service 110 uses the join link or other meeting identifier included in the join request received at 405 as an index to retrieve one or more meeting records from meeting database 116. In a case where the join link includes a unique identifier for the online meeting, meeting service 110 retrieves only one meeting record based on the join link, and the list of invitees is available in that meeting record."; para 75, "Meeting service 110 does this at 1020 and 1025 by matching the email address of each invited participant to the calendar invite (i.e., to the list of invitees on the calendar invite)."];
based on determining that the participant UID does not match the meeting UID, collecting, by the participant router, participant data corresponding to the participant UID [reads on: Fig. 4, RECEIVE FROM A CLIENT DEVICE A JOIN REQUEST FOR A USER TO JOIN A WEB-BASED MEETING 405, USER ID KNOWN? 412, NO, JOIN REQUEST INDICATES USER ID? 415, NO, PROMPT USER FOR USER ID (E.G. EMAIL ADDRESS) 425, RECEIVE USER ID (E.G., USER EMAIL ADDRESS) 427]; 
Rosenberg does not explicitly teach, but Dotan-Cohen teaches:
extracting one or more features from the collected participant data [DOTAN-COHEN reads on: para 4, "Embodiments of the present disclosure relate to systems and methods for facilitating meetings through employing a deep analysis of user profile activity and prior meeting information to generate meeting attendance models for use in creating optimal meeting details for a proposed meeting. Data elements, which may be nearly constantly generated by user computing devices (user devices), can be used to create knowledge and/or inferences relating to meeting attendance trends in order to build a meeting attendance model for a given user profile associated with the user devices. User devices may be associated with a particular user profile based on network related data, such as a network ID or connection data, an assignment of the user device to a particular user profile, application data, context data, calendar data, or nearly any other source of data that may be sensed and/or determined by a computing device." - facilitating meetings through employing a deep analysis of user profile activity and prior meeting information; Data elements, which may be nearly constantly generated by user computing devices (user devices), can be used to create knowledge and/or inferences is extracting one or more features from the collected participant data]; and 
routing, by the participant router, the smart device to join one or more meetings based on applying one or more models to the extracted one or more features [DOTAN-COHEN reads on: Fig. 5, DETERMINING INVITEES 504, GENERATING REVISED MEETING INVITATION 512; para 4, as above; para 5, "In one embodiment, a meeting management system facilitates a deep analysis of meeting data elements or “features” within a data structure to generate a plurality of meeting attendance models. In one aspect, the system may generally operate to determine a meeting pattern from a plurality of meeting events. In some aspects, the system determines a set of meeting features associated with the plurality of meeting events. Additionally, the system may use a meeting pattern inference engine to determine a meeting pattern based on an analysis of the plurality of meeting events. The system may further operate to determine user availability for attending a future meeting over a range of time. Further, the system may be configured to generate a meeting attendance model for the user based at least on the determined meeting pattern and the determined user availability. In some aspects, the system may facilitate scheduling a future meeting based at least in part on the meeting attendance model." - the system may be configured to generate a meeting attendance model for the user based at least on the determined meeting pattern and the determined user availability is routing the participant to join one or more meetings based on applying one or more models to the extracted one or more features; para 22, "User devices 102a and 102b through 102n may comprise any type of computing device capable of use by a user. For example, in one embodiment, user devices 102a through 102n may be the type of computing device described in relation to FIG. 6 herein. By way of example and not limitation, a user device may be embodied as a personal computer (PC), a laptop computer, a mobile or mobile device, a smartphone, .."; para 36, "Some embodiments of user activity monitor 280, or its subcomponents, may determine a device name or identification (device ID) for each device associated with a user profile."], 
extracting one or more features from the collected participant data; and routing, by the participant router, the smart device to join one or more meetings based on applying one or more models to the extracted one or more features. The motivation for doing this would have been to improve the meeting management of Rosenberg by efficiently determining the appropriate meeting invitees. See Dotan-Cohen, Abstract, "A meeting manager service may implement the meeting attendance models to facilitate schedule future meetings. The meeting manager service may also determine an attendance importance for invitees, a likelihood of attending the proposed meeting, given specific meeting features of the proposed meeting (such as time, location, or other meeting features) and recommend optimal meeting features for the proposed meeting.".
Rosenberg in view of Dotan-Cohen does not explicitly teach, but Balasubramanian teaches:
wherein the one or more models [use] machine learning methods with a feedback loop that scores for the participant each of the one or more meetings [BALASUBRAMANIAN reads on: para 16, "A meeting may be scheduled during the one or more time slots for one or more users according to the user aggregation contribution score."; para 20, "One or more machine learning models may be invoked and applied to learning over time a level of attendee contribution .. The machine learning models may also learn over time what important prior scheduled meetings tend to be favored or have a higher rate of contribution for attendees"; para 21, "It should be noted that reference to calculating attendance confidence level and/or user aggregation confidence score may be set as a numerical value, weighted values, and/or an aggregate number of the weighted values that may be compared against the numerical threshold value."; para 61, "Further, the mechanisms of the illustrated embodiments implement a machine learning/rule learning system which, based on the particular feedback/reaction, infers new contextual rules or adjusts the user profile, user aggregation contribution score, and/or attendance confidence level, for example. Finally, the mechanisms may implement an intelligent scheduling generator, or auto-scheduling functionality based on the results of the analysis."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Rosenberg in view of Dotan-Cohen to incorporate the teachings of Balasubramanian in the same field of endeavor of organizing meetings to include wherein the one or more models [use] machine learning methods with a feedback loop that scores for the participant each of the one or more meetings. The motivation for doing this would have been to improve the meeting management of Rosenberg in view of Dotan-Cohen by efficiently determining the appropriate meeting invitees. See Balasubramanian, Abstract, "Embodiments for intelligent scheduling management by a processor. One or more time slots are cognitively identified for scheduling a meeting according to a plurality of identified contextual factors, scheduling availability, an attendance confidence level assigned to each of the one or more users, and meeting topic and objective such that a user aggregation contribution score is provided for the one or more time slots. A meeting is scheduled during the one or more time slots for one or more users according to the user aggregation contribution score.". 

14.	As per Claim 2, Rosenberg in view of Dotan-Cohen in view of Balasubramanian teaches: 
The method of claim 1, wherein the one or more models [as above, Claim 1]
Rosenberg further teaches: 
further correlate the one or more features with the one or more meetings [reads on: Fig. 3, COMPARE THE IDENTIFIER FOR THE USER WITH THE LIST OF INVITEES FOR THE WEB-BASED MEETING 320; para 75, "Meeting service 110 does this at 1020 and 1025 by matching the email address of each invited participant to the calendar invite (i.e., to the list of invitees on the calendar invite)." - matching the correlate the one or more features with the one or more meetings].

15.	As per Claim 3, Rosenberg in view of Dotan-Cohen in view of Balasubramanian teaches: 
The method of claim 1 [as above], further comprising:
Rosenberg further teaches: 
receiving feedback from the feedback loop indicative of whether one or more participants were appropriately routed to one or more meetings [reads on: para 28, "Client devices 102(1)-102(N) and calendar service 108 may use any number of available calendar and meeting scheduling tools to perform the operations mentioned above to schedule meetings and build meeting database 116, which is accessible to meeting service 110. .. This means the server-side calendar integrations have access to scheduled online meetings and, for each online meeting, email addresses of participants invited to the meeting, a list of attendees to whom an invitation to the online meeting was forwarded, a list of recipients of the forwarded invitation and who accepted and declined the forwarded invitation, and start and stop times of the meeting. Over time, as/if the invitee list of an online meeting changes as a result of any of the aforementioned acts, the server-side calendar integrations of meeting service 110 will be able to access updated meeting records in meeting database 116." - Over time, as/if the invitee list of an online meeting changes as a result of any of the aforementioned acts, the server-side calendar integrations of meeting service 110 will be able to access updated meeting records in meeting database 116 is receiving feedback from the feedback loop indicative of whether one or more participants were appropriately routed to one or more meetings; para 30, "Meeting service 110 communicates with the calendar service 106 using the above-mentioned calendar fusion technologies and related communication protocols in order to obtain access to information in the meeting database 116 for controlling admittance of a client device (user) to a web-based meeting, in accordance with the embodiments described herein. Thus, the meeting service 110 may query the meeting database 116 at the time a decision is to be made by the meeting service 110 to admit a user to a meeting, or it may be in communication with the meeting database 116 on a periodic basis, or may maintain a mirror copy of the content of the meeting database 116, updated as needed, such as when there are changes."]; and
adjusting the model based on the received feedback [reads on: paras 28, 30, as above; para 109, "Methods 1100 and 1150 each uses the “switch” in operation 1125/1165 to delineate the end of one online meeting and the start of the next online meeting, even though these meetings both take place in a single online meeting room-with-lobby construct. This, in fact, emulates how meetings work in real life." - a construct is a model].

16.	As per Claim 4, Rosenberg in view of Dotan-Cohen in view of Balasubramanian teaches: 
The method of claim 1 [as above], further comprising:
Rosenberg further teaches: 
prompting one or more participants to provide identification data; and wherein the collected participant data includes the provided identification data [reads on: Fig. 4, PROMPT USER FOR USER ID (E.G. EMAIL ADDRESS) 425, RECEIVE USER ID (E.G., USER EMAIL ADDRESS) 427]. 

17.	As per Claim 5, Rosenberg in view of Dotan-Cohen in view of Balasubramanian teaches: 
The method of claim 1, wherein the participant data [as above] includes 

data selected from a group comprising calendars [reads on: Fig. 1, CALENDAR SERVER(S) 104;  para 25, "An online meeting is a scheduled event with a given start time and a given end time based on a calendar, for example."], profiles, schedules, business directories, employee listings, government listings, social networks, smart device contacts, email contacts, social media contacts, audio, video, and text. 

18.	As per Claim 6, Rosenberg in view of Dotan-Cohen in view of Balasubramanian teaches: 
The method of claim 1, wherein the one or more features [as above] include 
Rosenberg further teaches: 
features selected from a group comprising a name [reads on: para 27, "The identifier of the host and each invitee identifier may each include one or more of a name and an email address, for example."], username, serial number, employer, job title, security clearance, responsibilities, extracurricular activities, plans, and hobbies.

19.	As per Claim 7, Rosenberg in view of Dotan-Cohen in view of Balasubramanian teaches: 
The method of claim 1 [as above], further comprising:Rosenberg further teaches: 
notifying a host of the routing [reads on: para 76, "If user A is the host, the host goes into the first meeting and is notified of any other users waiting in the virtual lobby."]; and 
providing the host an option to modify the routing [reads on: para 61, "Using methods 300 and 400, flexible authorization policies are possible for users to whom the online meeting invite was forwarded. For example, meeting service 110 may reject all such users, or it may place the users in an online lobby and then ask the meeting host if he/she would like to admit the users to the meeting."]. 

20.	As per Claim 8, Rosenberg teaches: 
A computer program product for routing participants to meetings, the computer program product comprising:
one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method [reads on: Abstract, Fig. 1, Fig. 19, as above, Claim 1; para 119, "Memory 1956 stores instructions for implementing methods described herein. Memory 1956 may include read only memory (ROM), random access memory (RAM), magnetic disk storage media devices, optical storage media devices, flash memory devices, electrical, optical, or other physical/tangible (non-transitory) memory storage devices. The processor 1954 is, for example, a microprocessor or a microcontroller that executes instructions stored in memory. Thus, in general, the memory 1956 may comprise one or more tangible computer readable storage media (e.g., a memory device) encoded with software comprising computer executable instructions and when the software is executed (by the processor 1954) it is operable to perform the operations described herein. Memory 1956 stores control logic 1958 to perform operations of meeting service 110 described herein, so as to implement methods 300, 400, 1000, and 1100 and 1150, for example. The memory 1956 may also store data 1960 used and generated by logic 1958."], the method comprising:
The remainder of the claim rejected under the same rationale as Claim 1 above.

21.	As per Claim 9, Rosenberg in view of Dotan-Cohen in view of Balasubramanian teaches: 
The computer program product of claim 8, wherein the one or more models [as above, Claim 8]
The remainder of the claim rejected under the same rationale as Claim 2 above.

22.	As per Claim 10, Rosenberg in view of Dotan-Cohen in view of Balasubramanian teaches: 
The computer program product of claim 8 [as above], further comprising:
The remainder of the claim rejected under the same rationale as Claim 3 above.

23.	As per Claim 11, Rosenberg in view of Dotan-Cohen in view of Balasubramanian teaches: 
The computer program product of claim 8 [as above], further comprising:
The remainder of the claim rejected under the same rationale as Claim 4 above.

24.	As per Claim 12, Rosenberg in view of Dotan-Cohen in view of Balasubramanian teaches: 
The computer program product of claim 8, wherein the participant data [as above, Claim 8] includes 
The remainder of the claim rejected under the same rationale as Claim 5 above.

25.	As per Claim 13, Rosenberg in view of Dotan-Cohen in view of Balasubramanian teaches: 
The computer program product of claim 8, wherein the one or more features include [as above, Claim 8]
The remainder of the claim rejected under the same rationale as Claim 6 above.

26.	As per Claim 14, Rosenberg in view of Dotan-Cohen in view of Balasubramanian teaches: 
The computer program product of claim 8 [as above], further comprising:
The remainder of the claim rejected under the same rationale as Claim 7 above.

27.	As per Claim 15, Rosenberg teaches: 
A computer system for routing participants to meetings [reads on: Abstract, Fig. 1, Fig. 19, as above, Claim 1], the computer system comprising:
The remainder of the claim rejected under the same rationale as Claim 8 above.

28.	As per Claim 16, Rosenberg in view of Dotan-Cohen in view of Balasubramanian teaches: 
The computer system of claim 15, wherein the one or more models [as above, Claim 15]
The remainder of the claim rejected under the same rationale as Claim 2 above.

29.	As per Claim 17, Rosenberg in view of Dotan-Cohen in view of Balasubramanian teaches: 
The computer system of claim 15 [as above], further comprising:
The remainder of the claim rejected under the same rationale as Claim 3 above.

30.	As per Claim 18, Rosenberg in view of Dotan-Cohen in view of Balasubramanian teaches: 
The computer system of claim 15 [as above], further comprising:
The remainder of the claim rejected under the same rationale as Claim 4 above.

31.	As per Claim 19, Rosenberg in view of Dotan-Cohen in view of Balasubramanian teaches: 
The computer system of claim 15, wherein the participant data includes [as above, Claim 15]
The remainder of the claim rejected under the same rationale as Claim 5 above.

32.	As per Claim 20, Rosenberg in view of Dotan-Cohen in view of Balasubramanian teaches: 
The computer system of claim 15, wherein the one or more features [as above] include 
The remainder of the claim rejected under the same rationale as Claim 6 above.



Response to Arguments

33.	Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive and/or are moot in light of the new rejections necessitated by the amendments. 

34.	Applicant argues (at pp. 11-12) that "the current method routes the smart device to a specific meeting based on an outcome from the machine learning model, thus physically connecting the smart device to a specific meeting and not just sending information", that "Therefore, due to enumerated sub-grouping not incorporating computer methods "for routing one or more smart devices to meetings", claim 1, as amended, "should not be treated as reciting abstract ideas" and thus patent eligible", and that "where the limitation of utilizing a "machine learning methods with a feedback loop" is clearly "beyond conventional and routine use of computer"".
Examiner respectfully disagrees. The subject matter of the claimed invention is directed to matching and routing a participant to a meeting, which is a judicial exception (abstract idea) of Certain Methods of Organizing Human Activity under the 2019 PEG, step 2A Prong One; the instant invention merely uses a computer as a tool to carry out the abstract idea, and simply links the use of the judicial exception to a particular technological environment - see MPEP 2106.05(h).  

35.	Applicant further argues (at p.11) that "this method should not be classified as organizing human activity because the claim is not related to hedging risk", and that "the invention is not related to any of the examples of organizing human activity cited by the MPEP 2106.04(a)(2).".
Examiner respectfully disagrees. The subject matter of the claimed invention is directed in particular to the judicial exception (abstract idea) of managing personal behavior or 

36.	Applicant also argues (at p.12) that the amended claim (1) is directed to an improvement in the functioning of a computer, and should therefore be patent eligible.
Examiner respectfully disagrees. As explained above at paragraph 10 in this Office Action, the claims are directed to a judicial exception (abstract idea), with the computer merely used as a tool to implement the abstract idea. Under the 2019 PEG, step 2A Prong Two, the additional elements, such as smart devices and machine learning, are not an improvement to a computer or a technology, but merely link the abstract idea (judicial exception) to a particular technological environment, and thus do not integrate the abstract idea into a practical application of the abstract idea - see MPEP 2106.05(f).

37.	The remainder of Applicant's arguments concerning the amended claim language under the prior 35 U.S.C. 103 rejection are moot in light of the new 35 U.S.C. 103 rejection incorporating the new reference Balasubramanian.



Conclusion

38.	Applicant's amendment necessitated any new ground(s) of rejection presented in this Office Action. See MPEP §706.07(a). 

39.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

40.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Poon et al. (US Patent Publication 20210125151 A1) describes a method and system for identifying target participants for invitation to a meeting based on machine learning using talent profiles and a calculated match score for the talent event.
Fujimura et al. (US Patent Publication 20200104804 A1) describes a method and system for registering a user and providing notifications using a chatbot.

SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        
/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623